

117 HRES 595 IH: Expressing the Sense of the House of Representatives that the House of Representatives commits to the consideration of a motion to concur in the Senate amendment to H.R. 3684.
U.S. House of Representatives
2021-08-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 595IN THE HOUSE OF REPRESENTATIVESAugust 23, 2021Ms. Clark of Massachusetts (for herself and Mr. DeFazio) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONExpressing the Sense of the House of Representatives that the House of Representatives commits to the consideration of a motion to concur in the Senate amendment to H.R. 3684.That the House of Representatives commits to the consideration of a motion to concur in the Senate amendment to H.R. 3684 not later than September 28, 2021.